
	
		I
		112th CONGRESS
		2d Session
		H. R. 6409
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Ms. Woolsey (for
			 herself, Mr. George Miller of
			 California, and Mr.
			 Kildee) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on the
			 Judiciary and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To streamline the administration of whistleblower
		  protections for private sector employees.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Private Sector Whistleblower
			 Protection Streamlining Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Private Sector Employment Whistleblower
				Protections
					Sec. 101. Definitions.
					Sec. 102. Protection against retaliation or
				discrimination.
					Sec. 103. Enforcement.
					Sec. 104. Restrictions on whistleblowing prohibited;
				confidentiality of whistleblower.
					Sec. 105. Nonpreemption.
					Sec. 106. Effective date and rules.
					Title II—Whistleblower Protection Office
					Sec. 201. Establishment.
					Sec. 202. Other private sector whistleblower
				protections.
					Sec. 203. Duties, powers, and functions.
					Title III—Conforming Amendments
					Sec. 301. Occupational Safety and Health Act of
				1970.
					Sec. 302. Federal Mine Safety and Health Act.
					Sec. 303. Amendment to title 18 provisions related to the
				Sarbanes-Oxley Act of 2002.
					Sec. 304. Energy Reorganization Act of 1974.
					Title IV—Administrative Review Board
					Sec. 401. Administrative Review Board.
				
			IPrivate Sector
			 Employment Whistleblower Protections
			101.DefinitionsAs used in this title, the following
			 definitions apply:
				(1)Applicable
			 law
					(A)In
			 generalSubject to
			 subparagraph (B), the term
			 applicable law means any Federal law, rule, regulation, or
			 Executive order, or a law, rule or regulation of a State or political
			 subdivision of a State implementing any Federal law, rule or regulation,
			 relating to—
						(i)health and health
			 care;
						(ii)environmental
			 protection and resource management;
						(iii)food and drug safety (including relating to
			 the production, manufacturing, and product safety of pharmaceuticals, medical
			 devices, and agricultural products);
						(iv)transportation (including maritime);
						(v)working conditions and benefits (including
			 social insurance such as workers compensation and unemployment
			 insurance);
						(vi)building and construction-related
			 requirements, including safety requirements, structural and engineering
			 standards, and building codes;
						(vii)energy production, transportation, storage,
			 security, safety, and use (including operations on the outer Continental Shelf
			 (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331)));
						(viii)homeland
			 security;
						(ix)financial services (including banking,
			 insurance, accounting, commodities, and securities);
						(x)consumer
			 protection (including consumer product safety);
						(xi)education;
						(xii)antitrust, copyright, or patent;
						(xiii)transactions
			 involving the Federal Government or use of Federal funds for grants, contracts,
			 cooperative agreements, or program payments (including laws pertaining to
			 fraud, waste, or abuse);
						(xiv)the assessment,
			 collection, or any other action regarding royalties, customs duties, tariffs,
			 taxes, or any other sources of revenue due the Federal Government or its
			 entities; or
						(xv)communications and
			 telecommunications.
						(B)Exceptions and
			 exclusionsNotwithstanding
			 subparagraph (A), the following Federal
			 laws, rules, and regulations shall not be considered applicable laws for
			 purposes of this Act:
						(i)Civil rights laws administered by the Equal
			 Employment Opportunity Commission that provide anti-retaliation protections for
			 employees exercising their rights under such laws.
						(ii)Whistleblower Protection Act (5 U.S.C. 1201
			 note) and laws administered by the Merit Systems Protection Board.
						(iii)Federal laws, rules, or regulations that
			 provide employees with the following minimum anti-retaliation
			 protections:
							(I)At least 180 days
			 to file a complaint.
							(II)A right to
			 investigation and adjudication by an independent hearing officer, and an appeal
			 to either an administrative or judicial body.
							(III)A right to a
			 decision within 365 days of filing a complaint.
							(IV)A right to remove
			 to Federal or State court any complaint that has not received a decision after
			 210 days from the filing of such complaint.
							(V)A
			 right to appropriate relief, including injunctive relief, compensatory and
			 exemplary damages, attorneys and experts fees, and costs.
							(2)EmployeeThe term employee
			 means—
					(A)any person
			 receiving compensation from or whose employment is subject to the control of an
			 employer, being considered for employment by the employer, or previously
			 employed by an employer, including any person working as an associate;
					(B)a person employed
			 on a temporary or part-time basis;
					(C)a person employed
			 by a contractor or subcontractor of an employer; or
					(D)a member of a
			 professional membership organization or other professional body (including
			 professional with institutional privileges or appointments to an
			 organization).
					(3)EmployerThe term employer means one or
			 more individuals, partnerships, associations, corporations, legal
			 representatives, mutual companies, joint-stock companies, trusts,
			 unincorporated organizations, nongovernmental organizations, trustees,
			 professional membership organizations (including a certification, disciplinary,
			 or other professional body), including the agents of the employer or a person
			 acting directly or indirectly in the interests of the employer, engaged in for
			 profit or nonprofit business affecting commerce, including any subsidiaries,
			 affiliates, and foreign operations of any business that are subject to
			 applicable law, any entity of a State government or political subdivision of a
			 State, or any nongovernmental organization, and any contractor or subcontractor
			 of another employer.
				(4)ManagerThe term manager means any
			 person who has direct, implied, apparent authority over the work performance of
			 an employee, or other supervisory relationship, directly or indirectly through
			 subordinates, or a person who has the direct, implied, or apparent authority to
			 recommend or to take corrective action regarding the activities or policies of
			 the employer or to remedy a violation of an applicable law.
				(5)MediaThe
			 term media includes a member of the print, radio, television, or
			 internet media.
				(6)Protected
			 informationThe term protected information means any
			 information that an employee reasonably believes evidences—
					(A)a violation or the intent to commit a
			 violation by the employer of an applicable law;
					(B)a hazard or potential danger to the health
			 or safety of any employee or to the public, including any injury or illness;
			 or
					(C)fraud on the part of the employer in
			 connection with the implementation of or compliance with an applicable law or a
			 standard of practice established by a professional standards setting
			 body.
					(7)Public
			 bodyThe term public
			 body means Congress, any State legislature or popularly elected local
			 government body, any Federal, State or local regulatory, administrative, or
			 public agency, authority, or instrumentality or combination thereof, any
			 Federal, State, or local law enforcement agency, prosecutorial office, or
			 police or peace officer, any Federal, State or local court or other
			 adjudicative body, or any division, board, bureau, office, committee, or
			 commission of any such public bodies, or any organization or credentialing body
			 that establishes or enforces standards of professional conduct.
				(8)Reasonable cause
			 to believeThe term reasonable cause to believe,
			 when used with respect to a temporary reinstatement of a complaint, means that
			 a claim in the complaint appears to have merit.
				(9)Reasonably
			 believesThe term
			 reasonably believes, when used with respect to information that
			 may be protected information, means that a disinterested observer with a
			 similar level of education, skill, and experience and with knowledge of the
			 essential facts known to or readily ascertained by an employee could conclude
			 that such information is protected information.
				(10)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(11)Unfavorable
			 personnel actionThe term
			 unfavorable personnel action means any action or inaction, whether
			 taken, recommended, or threatened, directly or indirectly unfavorable to an
			 employee, or the parent, sibling, spouse, or child of an employee, by any
			 employer, including the current employer of the employee, including
			 termination, performance appraisal or action, discipline, reduction in pay or
			 benefits, transfer, reassignment, demotion, withholding of training or other
			 advancement opportunities, removal of resources, the denial, suspension, or
			 revocation of a security clearance, investigation, peer review, law enforcement
			 referral, or prosecution, filing criminal or civil charges, change in seniority
			 rights, denial of advancement, denial of contract, revocation of security
			 credentials, blacklisting, listing on a practitioner databank, violence or
			 other physical action, any other discrimination or other action that negatively
			 affects the terms or conditions, or privileges of employment of such employee,
			 or any other conduct that would dissuade a reasonable person from engaging in
			 activities protected by this title.
				102.Protection
			 against retaliation or discrimination
				(a)In
			 generalNo employer shall
			 take any unfavorable personnel action against an employee if such action is
			 due, in whole or in part, to any lawful act done, perceived to have been done,
			 or intended to be done by the employee to—
					(1)communicate or disclose, without
			 restriction as to place, form, motive, context, forum, or prior disclosure,
			 including disclosure in the ordinary course of the employee’s duties, to an
			 employer or manager, public body, or the media, or to the public, any protected
			 information, where disclosure is not specifically prohibited by law or because
			 such information is classified, in which case the information may be disclosed
			 to an official eligible by law to receive such information and designated by
			 the employer, or to a relevant regulatory authority, law enforcement agency, or
			 Inspector General;
					(2)take action to initiate, testify,
			 cooperate, or otherwise assist or participate in an investigation or proceeding
			 by a public body, or any proceeding authorized by applicable law, or take
			 action indicating that the employee is about to testify, cooperate, or
			 otherwise assist such an investigation or proceeding;
					(3)object to or refuse to participate in any
			 activity, policy, practice, or assigned task which the employee reasonably
			 believes is or would be in violation of an applicable law or endangers the
			 safety or health of the employee or others;
					(4)inform or discuss with co-workers of the
			 employee, experts or corroborating witnesses, a representative of the employee,
			 a safety and health or similar workplace committee, or a family member of the
			 employee, any protected information, where disclosure is not prohibited by law
			 or because it is classified; or
					(5)otherwise avail the employee of the rights
			 set forth in this title or other applicable law, or assist another employee in
			 asserting the rights available under this title.
					(b)Broad
			 constructionIt is the sense
			 of Congress that the provisions of this section and section 101 should be
			 construed broadly to maximize this Act’s remedial objectives.
				103.Enforcement
				(a)Complaint
					(1)In
			 generalSubject to paragraph (2), an employee who believes that
			 he or she has been subjected to an unfavorable personnel action by his or her
			 employer in violation of section 102(a) may seek the relief described in this
			 section by filing a complaint with the Secretary as described in subsection (b)
			 not later than 180 days after the later of—
						(A)the date on which
			 such violation occurs, or in the case of a violation that is a repeated
			 violation, the last date on which such violation occurs; or
						(B)the date on which the employee knows or
			 should reasonably have known that such violation occurred, or in the case of a
			 violation that is a repeated violation, the last date on which the employee
			 knows or should reasonably have known that such violation occurred.
						(2)Deadline
			 exceptionsNotwithstanding
			 paragraph (1), a complaint filed after the filing deadlines set forth in such
			 paragraph shall not deny the Secretary, administrative law judge, or review
			 board, as applicable, jurisdiction of such complaint. The filing deadlines set
			 forth in paragraph (1) may be tolled by mutual agreement between the employee
			 seeking to file a complaint under this section and that employee’s
			 employer.
					(b)Department of
			 Labor complaint procedureThe
			 Secretary shall establish appropriate procedures to ensure complaints under
			 this section are processed efficiently, which shall provide for the
			 following:
					(1)Notification of
			 public bodyUpon determining
			 that the allegations made in a complaint under this section are credible and
			 prior to notifying an employer of the complaint, the Secretary shall—
						(A)notify the
			 appropriate public body having jurisdiction over the violations of applicable
			 law raised in the complaint; and
						(B)if appropriate,
			 coordinate with the appropriate public body having jurisdiction regarding an
			 enforcement inspection.
						(2)Election of
			 procedure; exclusion
						(A)Information to
			 ComplainantUpon receipt of a
			 complaint under this section, the Secretary shall inform the complainant (or
			 any legal counsel retained by complainant) of any authority that the Secretary
			 has that may be applicable to the complainant’s situation.
						(B) Efficiency of
			 ProceedingsThe Secretary
			 shall establish procedures to prevent duplicative investigations actions
			 brought under this title and any provision of law listed in section 202. Such
			 procedures shall not limit a complainant’s ability to bring a complaint under
			 authorities covering conduct not protected under this title, nor a
			 complainant's right to proceed under any authority providing greater coverage,
			 due process protections, statute of limitations, or remedies.
						(C)Amendments to
			 complaintsThe Secretary
			 shall establish rules and procedures to allow complainants to amend their
			 complaints, which shall extend the period of time for the Secretary to issue a
			 decision as necessary.
						(3)Decision to
			 investigate or dismiss complaintThe Secretary shall, based on the criteria
			 set forth in paragraph (d)(1), either—
						(A)make a decision to
			 investigate the complaint under paragraph (5); or
						(B)make a final decision to dismiss the
			 complaint and inform the complainant of his or her right to request a hearing
			 under subparagraph (7) and the process for filing such a request.
						(4)Temporary relief
			 during investigationThe
			 Secretary shall, upon request of a complainant, determine, for the purposes of
			 issuing a temporary reinstatement order described in this paragraph, whether
			 there is reasonable cause to believe that the complainant’s complaint makes a
			 prima facie showing that any conduct described in paragraphs (1) through (5) of
			 section 102(a) was a contributing factor in the unfavorable personnel action
			 alleged in the complaint. If the Secretary determines that there is reasonable
			 cause to believe that the complaint makes a prima facie showing, the Secretary
			 shall issue a temporary reinstatement order for the complainant while the
			 Secretary is conducting an investigation pursuant to paragraph (5). If a
			 hearing is not requested as provided for in paragraph (7), such order shall be
			 deemed a final order that is not subject to judicial review during the pendency
			 of the complainant’s administrative or judicial investigation, hearing, or
			 appeal. Upon a determination by the Secretary that the respondent is not liable
			 for retaliation under this title, such reinstatement shall end.
					(5)InvestigationThe Secretary shall investigate any
			 complaint not dismissed under paragraph (3). Before dismissing such a complaint
			 based on the inadequacy of the complaint, the Secretary shall make a good faith
			 effort to interview the complainant to determine whether he or she has a claim.
			 The Secretary shall afford the employer (in this subsection referred to as the
			 respondent) named in the complaint an opportunity to submit to
			 the Secretary a written response to the complaint and to meet with a
			 representative of the Secretary to present statements from witnesses and other
			 evidence. The complainant shall be provided an opportunity to meet with a
			 representative of the Secretary and rebut any statements or evidence provided
			 to the Secretary by the respondent named in the complaint. In conducting such
			 investigation, the Secretary may issue subpoenas requiring the deposition of or
			 the attendance and testimony of witnesses and the production of any evidence,
			 including any books, papers, or documents, relating to the matter under
			 investigation. The Secretary shall complete the investigation and issue a
			 decision in accordance with the criteria set forth in subsection (d)(2) not
			 later than 90 days after the date of receipt of a complaint. The Secretary
			 shall notify, in writing, the complainant and the respondent named in the
			 complaint of the Secretary’s findings.
					(6)Preliminary
			 order following investigationIf the Secretary finds that a
			 violation of section 102(a) has occurred, the Secretary shall issue a
			 preliminary order providing the relief prescribed by paragraph (10). If a
			 hearing is not timely requested as provided for in paragraph (7), such
			 preliminary order shall be deemed a final order of the Secretary that is not
			 subject to judicial review.
					(7)Hearing
						(A)Request for
			 hearingThe complainant or
			 respondent may request a hearing on the record before an administrative law
			 judge—
							(i)if
			 the complainant or the respondent objects to a temporary reinstatement order or
			 preliminary order for relief and files such objections and request for a
			 hearing not later than 30 days after receiving notification of such preliminary
			 order;
							(ii)if the complainant requests a hearing not
			 later than 30 days after receiving notice of the Secretary’s dismissal of his
			 or her complaint; or
							(iii)if the Secretary has not issued a decision
			 under paragraph (5) within 90 days of the receipt of the complaint.
							The
			 filing of objections under clause (i) shall not operate to stay any
			 reinstatement remedy contained in a temporary reinstatement order issued
			 pursuant to paragraph (4) or a preliminary order issued pursuant to paragraph
			 (6).(B)ProceduresSuch hearing request shall be granted, and
			 shall be conducted expeditiously and in accordance with the section 554 of
			 title 5, United States Code. In conducting such proceeding, the Secretary may
			 issue subpoenas requiring the deposition of or the attendance and testimony of
			 witnesses and the production of any evidence, including any books, papers, or
			 documents, relating to the matter under consideration. A decision issued in
			 accordance with the criteria set forth in subsection (d)(2), shall be issued
			 not later than 90 days after the date on which a hearing was requested under
			 this paragraph. The parties and the Secretary shall promptly be notified of the
			 decision. If the administrative law judge finds that a violation of section
			 102(a) has occurred, the judge shall issue a preliminary order providing the
			 relief prescribed by paragraph (10). If review under paragraph (8) is not
			 timely requested, such preliminary order shall be deemed a final order of the
			 Secretary that is not subject to judicial review.
						(8)Further
			 administrative reviewNot
			 later than 30 days after the date of notification of a decision by an
			 administrative law judge under paragraph (7), the complainant or the respondent
			 alleged to have committed a violation of section 102(a) may file objections to
			 specified portions thereof and request a further review by an administrative
			 review board designated by the Secretary under title IV (in this section
			 referred to as the review board). The review board’s review
			 shall be limited to determining whether the decision of the administrative law
			 judge was based upon substantial evidence and in accordance with all applicable
			 law. The decision of the administrative law judge shall be stayed pending the
			 completion of further review, except for any order of reinstatement which shall
			 be stayed only upon motion. If review is granted, the review board shall issue
			 a final decision and order affirming or reversing, in whole or in part, the
			 decision under review by not later than 90 days after receipt of the
			 administrative appeal. If it is determined that a violation of section 102 has
			 occurred, the review board shall issue a final decision and order providing
			 relief authorized under paragraph (10). Such decision and order shall
			 constitute final agency action with respect to the matter appealed. If judicial
			 review under paragraph (12) is not timely requested, such preliminary order
			 shall be deemed a final order of the Secretary that is not subject to judicial
			 review.
					(9)SettlementAt any time before issuance of a final
			 order, a proceeding under this subsection may be terminated on the basis of a
			 settlement agreement approved by the Secretary, administrative law judge, or
			 review board conducting a hearing, the complainant, and the employer alleged to
			 have committed the violation. The Secretary, administrative law judge, or
			 review board conducting a hearing may not accept any settlement that contains
			 conditions that are contrary to the public policy of this title, including any
			 restrictions on activity protected by this Act, and the right to seek future
			 employment with an employer other than a specific employer named in the
			 underlying complaint without discrimination.
					(10)RemedyIf, in response to a complaint filed under
			 subsection (a)(1), the Secretary, administrative law judge, or the review board
			 determines that a violation of
			 section 102(a) has occurred, the Secretary,
			 administrative law judge, or review board shall order the respondent who
			 committed such violation to—
						(A)take affirmative
			 action to abate the violation;
						(B)reinstate the complainant to his or her
			 former position and with the same seniority status together with the
			 compensation (including back pay and interest) and restore the terms, rights,
			 conditions, and privileges associated with his or her employment, and provide
			 preference to the complainant to transfer to any available position that
			 provides equivalent or better compensation, terms, conditions, and privileges
			 of employment for which the complainant is qualified;
						(C)provide all appropriate relief, including
			 injunctive relief, compensatory, and exemplary damages;
						(D)expunge all warnings, reprimands, or
			 derogatory references that have been placed in paper or electronic records or
			 databases of any type relating to the actions by the complainant that gave rise
			 to the unfavorable personnel action, and, at the complainant’s direction, send
			 a copy of the decision on the complaint to any person whom the complainant
			 reasonably believes may have received such unfavorable information; and
						(E)post appropriate
			 public notice of the violation.
						If such an
			 order is issued under this paragraph, the Secretary, administrative law judge,
			 or the review board, at the request of the complainant, shall assess against
			 the respondent against whom the order is issued a sum equal to the aggregate
			 amount of all costs and expenses (including attorneys’ and expert witness fees)
			 reasonably incurred, as determined by the Secretary, administrative law judge,
			 or the review board, by the complainant for, or in connection with, the
			 bringing the complaint upon which the order was issued.(11)Enforcement of
			 orderWhenever any respondent
			 has failed to comply with a final order issued under this subsection, including
			 a final order for temporary relief, the Secretary or the complainant on whose
			 behalf the order was issued may file a civil action in the United States
			 district court for the district in which the violation was found to occur to
			 enforce such order. If both the Secretary and the person on whose behalf the
			 order was issued file such an action for enforcement, the action of the
			 Secretary shall take precedence. In actions brought under this paragraph, the
			 district courts shall have jurisdiction to grant all appropriate relief
			 including, injunctive relief, compensatory damages, and reasonable attorneys
			 and expert witness fees. In addition to enforcing the order, the court shall
			 assess a penalty of not greater than $10,000 a month against any person who
			 fails to comply with a final order issued under this subsection, which shall be
			 awarded to the party seeking enforcement.
					(12)Judicial
			 Review
						(A)Appeal to court
			 of appealsAny complainant or
			 respondent adversely affected or aggrieved by a final order issued under this
			 subsection for which review is available, may obtain review of the order in the
			 United States Court of Appeals for the circuit in which the violation, with
			 respect to which the order was issued, allegedly occurred or the circuit in
			 which the complainant resided on the date of such violation. The petition for
			 review shall be filed not later than 60 days after the date the final order of
			 the Secretary, administrative law judge, or the review board was received.
			 Review shall conform to chapter 7 of title 5, United States Code. The
			 commencement of proceedings under this subparagraph shall not, unless ordered
			 by the court, operate as a stay of the order.
						(B)Limitation on
			 collateral attackAn order of the Secretary with respect to which
			 review could have been obtained under
			 subparagraph (A) shall not be subject
			 to judicial review in any criminal or other civil proceeding.
						(13)Inaction by the
			 Secretary, administrative law judge, or the review boardIf,
			 after a hearing is requested pursuant to paragraph (7) or a review is requested
			 under paragraph (8), the administrative law judge or the review board,
			 respectively, has not issued a final decision within 90 days after such hearing
			 or review is requested, the complainant may bring an action at law or equity
			 for de novo review in the appropriate district court of the United States, as
			 described in subsection (c), which shall have jurisdiction over such an action
			 without regard to the amount in controversy, and which action shall, at the
			 request of either party to such action, be tried by the court with a
			 jury.
					(c)District court
			 procedure
					(1)DismissalThe court shall not dismiss under
			 subsection (b)(6) or (e) of rule 12 of the Federal Rules of Civil Procedure a
			 complaint filed under this section unless there are no conceivable grounds upon
			 which a complainant may prevail.
					(2)Temporary
			 reliefThe court shall, upon
			 request of the complainant, determine whether there is reasonable cause to
			 believe that the complainant makes the prima facie showing described in
			 subsection (b)(4), and if the court so determines, issue an order providing for
			 temporary reinstatement of the complainant.
					(3)DecisionThe
			 complainant in a case brought under subsection (b)(11) shall be entitled to a
			 trial by jury. The jury or the court shall determine whether a violation of
			 section 102(a) has occurred based upon the criteria set forth in paragraph
			 (d)(2).
					(4)ReliefThe Court shall have jurisdiction to grant
			 all appropriate relief to a prevailing complainant available by law or equity,
			 including, injunctive relief, compensatory and consequential damages, exemplary
			 damages, reasonable attorneys and expert witness fees, and court costs, and
			 notification to the appropriate public body having jurisdiction over the
			 violations of applicable law raised by the complainant.
					(d)Criteria for
			 dismissal and for decision
					(1)DismissalThe Secretary shall dismiss a complaint
			 filed under this section unless that complainant alleges facts in the
			 complaint, supplemented as appropriate through interviews, affidavits, or other
			 relevant evidence, which could conceivably support a prima facie claim that
			 conduct described in paragraphs (1) through (5) of section 102(a) was a
			 contributing factor in the unfavorable personnel action alleged in the
			 complaint. The Secretary shall not dismiss a complaint without interviewing a
			 complainant and providing him or her the opportunity to provide additional
			 evidence in support of his or her prima facie claim. An administrative law
			 judge or the review board may refer to the Secretary for further investigation
			 any appeal from the Secretary’s dismissal in which the administrative law judge
			 or review board determines the complainant alleges facts that could conceivably
			 support such a prima facie claim.
					(2)DecisionThe Secretary, administrative law judge,
			 administrative review board, or a court may determine that a violation of
			 section 102(a) has occurred only if the complainant demonstrates that any
			 conduct described in paragraphs (1) through (5) of section 102(a) was a
			 contributing factor in the unfavorable personnel action alleged in the
			 complaint. Relief may not be ordered if the respondent demonstrates by clear
			 and convincing evidence that the respondent would have taken the same
			 unfavorable personnel action in the absence of the conduct described in
			 paragraphs (1) through (5) of section 102(a).
					104.Restrictions on
			 whistleblowing prohibited; confidentiality of whistleblower
				(a)Restrictions on
			 reporting prohibited; invalid contract clausesNo employer shall by contract, policy, or
			 procedure prohibit or restrict any person from engaging in any action for which
			 a protection against discrimination or retaliation is provided under
			 section 102. Any clause or provision of any
			 contract for employment or contract with an independent contractor for the
			 provision of services which purports to limit or restrain an individual from
			 engaging in any of the actions described in paragraphs (1) through (5) of
			 section 102(a) as a condition of employment
			 or a condition of the contract, whether in force before, on, or after the date
			 of enactment of this title, shall be invalid and void as violative of public
			 policy as established by this title.
				(b)Restrictions on
			 relief provided under this Act prohibited; invalid arbitration
			 clausesAny clause of any
			 agreement between an employer and an employee that requires arbitration of a
			 claim arising under this title, whether in force before, on, or after the date
			 of enactment of this Act, shall not be enforceable. An employee may not submit
			 to binding arbitration of a claim arising under this title unless the
			 employee’s agreement is made after the employee becomes aware of an unfavorable
			 personnel action and such agreement is made in direct contemplation of that
			 specific unfavorable personnel action. No agreement, settlement, or decision
			 reached in arbitration shall be enforced that violates the public policies
			 established under this Act, including any restriction or activity protected by
			 this Act.
				(c)ConfidentialityThe identity or identifying information of
			 an employee (in this subsection referred to as the complainant)
			 who complains or discloses information as described in
			 section 102(a) to a public body shall remain
			 confidential and shall not be disclosed by any person except—
					(1)upon the knowing
			 written consent of the complainant;
					(2)in the case in
			 which there is imminent danger to health or public safety or an imminent
			 violation of criminal law; or
					(3)as otherwise
			 required by law.
					An employee
			 of a public body shall provide reasonable advance notice to the affected
			 employee if disclosure of that person's identity or identifying information is
			 to occur. An employee of a public body who is grossly negligent in disclosing
			 the identity of a complainant in violation of this subsection may be considered
			 to be acting outside such employee’s official duties.105.Nonpreemption
				(a)Effect on other
			 lawsNothing in this title
			 shall be construed to preempt any law, rule, or regulation of a State or
			 political subdivision of a State and nothing in this title shall be construed
			 or interpreted to impair or diminish in any way the authority of any State to
			 enact and enforce any law which provides equivalent or greater protections for
			 employees engaging in conduct protected under this title.
				(b)Rights retained
			 by whistleblowersExcept as
			 provided in section 103(b)(2)(A), nothing in this title shall be construed to
			 diminish the rights, privileges, or remedies of any employee under any Federal
			 or State law, or under any collective bargaining agreement.
				106.Effective date
			 and rulesThis title shall
			 take effect on the date of enactment of this Act, and the procedures described
			 in section 103 shall apply to complaints and actions filed under this title
			 after such date of enactment. The Secretary shall establish interim final rules
			 to implement this title within 120 days of such date of enactment. The time
			 periods for processing complaints shall start once such interim rules are in
			 effect.
			IIWhistleblower
			 Protection Office
			201.Establishment
				(a)Establishment
			 and purpose
					(1)In
			 generalThere is established
			 in the Department of Labor the Whistleblower Protection Office (in this title
			 referred to as the Office) to administer the duties of the
			 Secretary under title I, the provisions of law listed in section 202 of this
			 Act, section 11(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C.
			 660(c)), and the other provisions of law assigned to the Office by the
			 Secretary, except that duties involving hearings and subsequent review and
			 legal representation shall not be assigned to the Office, but may be assigned
			 to other offices and agencies within the Department of Labor.
					(2)ConstructionNothing in this title shall in any way
			 remove or transfer the authorities currently under the jurisdiction of the Mine
			 Safety and Health Administration and the Federal Mine Safety and Health Review
			 Commission.
					(b)AdministratorThe Whistleblower Protection Office shall
			 be under the direction of an Administrator of Whistleblower Protection,
			 referred to in this title as the Administrator, who shall be
			 appointed by the President with the advice and consent of the Senate. The
			 Administrator's compensation shall be set at level IV of the Executive
			 Schedule.
				(c)Appointment of
			 Personnel
					(1)Appointment and
			 compensationThe Administrator may, subject to the civil service
			 laws, appoint such employees as the Administrator considers necessary to carry
			 out the functions and duties of the Office, and shall fix their compensation in
			 accordance with the provisions of chapter 51 and subchapter III of chapter 53
			 of title 5, United States Code.
					(d)Transfer of
			 personnel; budget
					(1)Budgets and
			 personnelAll unexpended balances of appropriations, personnel,
			 property, records, obligations, and commitments which are used primarily with
			 respect to any functions transferred under the provisions of paragraph (1) to
			 the Administrator shall be transferred to the Office, as appropriate. The
			 transfer of personnel pursuant to this paragraph shall be without reduction in
			 classification or compensation for 1 year after such transfer, except that the
			 Administrator shall have full authority to assign personnel during such 1-year
			 period in order to efficiently carry out functions transferred to the
			 Administrator under this title.
					(2)ContinuationAll orders, decisions, determinations,
			 rules, and regulations, (A) which have been issued, made, granted, or allowed
			 to become effective in the exercise of functions which are transferred under
			 this subsection; and (B) which are in effect at the time this section takes
			 effect, shall continue in effect according to their terms until modified,
			 terminated, superseded, set aside, revoked, or repealed by the Secretary, the
			 Administrator, or other authorized officials, by any court of competent
			 jurisdiction, or by operation of law. The provisions of this subsection shall
			 not affect any proceedings pending at the time this title takes effect. The
			 provisions of this section shall not affect suits commenced prior to the date
			 this section takes effect and in all such suits proceedings shall be had,
			 appeals taken, and judgments rendered, in the same manner and effect as if this
			 section had not been enacted.
					(e)CoordinationThe Office shall, where appropriate, take
			 all the steps necessary, including entering into memorandum of understanding,
			 to coordinate investigation and adjudication of retaliation claims under this
			 Act with the Occupational Safety and Health Administration and other
			 appropriate public bodies having jurisdiction over the enforcement of the
			 underlying violations of applicable law.
				(f)Principal
			 officeThe principal location
			 of the Office shall be in the District of Columbia, but the Administrator or a
			 duly authorized representative may exercise any or all of the Administrator’s
			 powers in any place.
				202.Other private
			 sector whistleblower protections
				(a)Provisions To be
			 enforced in accordance with this ActNotwithstanding any procedures set forth in
			 the following provisions of law, such provisions shall, after the effective
			 date of this Act, be administered in accordance with this Act by the Office
			 established by this title:
					(1)Sections 20109, 30171, 31105, 42121, and
			 60129 of title 49, United States Code.
					(2)Section 211 of the
			 Asbestos Hazard Emergency Response Act of 1986 (15 U.S.C. 2651).
					(3)Section 7 of the
			 International Safe Container Act (46 U.S.C. 1506).
					(4)Section 1450 of
			 the Safe Drinking Water Act of 1974 (42 U.S.C. 300j–9i).
					(5)Section 507 of the
			 Federal Water Pollution Control Act, Amendments of 1972 (33 U.S.C.
			 1367).
					(6)Section 40 of the
			 Consumer Product Safety Act (15 U.S.C. 2087).
					(7)Section 23(a)(1)
			 through (3) of the Toxic Substances Control Act (15 U.S.C. 2622).
					(8)Section 7001 of
			 the Solid Waste Disposal Act of 1976 (42 U.S.C. 6971).
					(9)Section 322 of the
			 Clean Air Act, amendments of 1977 (42 U.S.C. 7622).
					(10)Section 10 of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9610).
					(11)Section 211 of
			 the Energy Reorganization Act of 1978 (42 U.S.C. 5851).
					(12)Section 806 of
			 the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1514A).
					(13)Section 1413 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1142).
					(14)Section 18C of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 218C).
					(15)Section 21F of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78u–6).
					(16)Section 23 of the Commodity Exchange Act (7
			 U.S.C. 26).
					(17)The Seaman’s
			 Protection Act (46 U.S.C. 2114).
					(18)Section 1012 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 399d).
					(b)ClarificationAny
			 protections, rights, privileges, or remedies available to a covered employee
			 under the provisions of law described in subsection (a), which are additional
			 to and not inconsistent with those set forth in section 102, shall not be
			 limited by subsection (a). To the extent that any such provisions are
			 inconsistent with section 102, such provisions shall, at the request of a
			 complainant, be given effect over any inconsistent provision in section
			 102.
				203.Duties, powers,
			 and functions
				(a)Subpoenas,
			 evidence, and testimonyIn
			 carrying out its duties under title I of this Act or under any of the
			 provisions of law referred to by section 202, the Administrator may issue
			 subpoenas requiring the deposition of or the attendance and testimony of
			 witnesses and the production of any evidence, including any books, papers, or
			 documents, relating to any matter under investigation by the Commission, or
			 required in connection with a hearing.
				(b)Monitoring of
			 complaints removed to Federal District CourtThe Administrator shall review the decision
			 in each action removed to a district court of the United States under section
			 103(b)(11) to determine whether an employer violated an applicable law, and
			 upon determining that an applicable law was so violated, notify the appropriate
			 public body having jurisdiction over the violation of the applicable law
			 regarding such violation.
				(c)RulesThe Secretary is authorized to prescribe
			 such rules as are necessary for the orderly transaction of the proceedings of
			 the Office and for the implementation of the programs of the Office.
				(d)Effective
			 dateThe Administrator shall begin to carry out the duties and
			 exercise the powers set forth in this title on the date that is 1 year after
			 the date of enactment of this Act, or such earlier date as the Secretary may
			 determine that the Office is sufficiently established, staffed, and
			 funded.
				(e)Annual
			 reports
					(1)AdministratorThe
			 Administrator shall annually—
						(A)transmit a report
			 to Congress detailing the activities of the Office during the previous year,
			 including information relating to the number and nature of complaints filed,
			 the number of merit and non-merit cases, the number of such complaints disposed
			 of without investigation, the number of complaints that have not received an
			 adjudication within the time period required under this Act and the duration of
			 the delay for such complaints, investigations conducted, orders issued, and
			 statistics related to settlements; and
						(B)make available the
			 full text of all settlements approved by the Office, following the elimination
			 from such text of all personal identifying information about the complainant,
			 the employer, and any other party.
						(2)Approved
			 settlementsNo settlement approved by the Office may prohibit the
			 disclosure described in paragraph (1)(B).
					(f)Study on
			 transition to Whistleblower Protection Office
					(1)One year after
			 enactmentNot later than 6
			 months after the date of enactment of this Act, the Comptroller General shall
			 initiate a review of the Secretary’s progress in establishing the Whistleblower
			 Protection Office as required under section 201, and not later than 1 year
			 after such date of enactment, provide a report to the Congress on the
			 effectiveness of the transition, including—
						(A)whether existing
			 funds, staff, information systems, and authorities have been properly
			 transferred to the Office and make recommendations as necessary; and
						(B)the status of
			 cases currently before the Office, the progress made by the Office in
			 eliminating the current backlog of whistleblower cases, and the plans of the
			 Office for ensuring that the backlog is eliminated.
						(2)Two years after
			 enactmentNot later than 2
			 years after such date of enactment, the Comptroller General shall report to
			 Congress on—
						(A)whether the
			 Office’s operational procedures have been established, whether necessary
			 regulations have been promulgated, whether there are adequate internal
			 controls, whether program outcomes are being effectively measured, whether
			 previous recommendations regarding this program have been effectively
			 implemented, whether investigative and supervisory staff have received
			 necessary training and equipment, whether the Office is fulfilling its mission
			 to fairly, efficiently, and effectively investigate whistleblower complaints,
			 assure timely enforcement, and to fully implement the statutory authorities
			 assigned to the Office; and
						(B)the information described in
			 paragraph (1)(B).
						IIIConforming
			 Amendments
			301.Occupational
			 Safety and Health Act of 1970
				(a)Employee
			 actionsSection 11(c)(1) of the Occupational Safety and Health
			 Act of 1970 (29
			 U.S.C. 660(c)(1)) is amended—
					(1)by striking
			 discharge and all that follows through because
			 such and inserting the
			 following:
						
							discharge or cause to be discharged,
			 or in any manner discriminate against or cause to be discriminated against, any
			 employee because—(A)such
							;
					(2)by striking
			 this Act or has and inserting the
			 following:
						
							this Act;(B)such employee
				has
							;
					(3)by striking
			 in any such proceeding or because of the exercise and inserting
			 the following:
						
							before Congress or in any
			 Federal or State proceeding related to safety or
			 health;(C)such employee has refused to violate
				any provision of this Act; or
							(D)of the
				exercise
							;
				and
					(4)by inserting
			 before the period at the end the following: , including the reporting of
			 any injury, illness, or unsafe condition to the employer, agent of the
			 employer, safety and health committee involved, or employee safety and health
			 representative involved.
					(b)Prohibition of
			 retaliationSection 11(c) of such Act (29 U.S.C. 660(c)) is
			 amended by striking paragraph (2) and inserting the following:
					
						(2)Prohibition of
				retaliation(A)No person shall
				discharge, or cause to be discharged, or in any manner discriminate against, or
				cause to be discriminated against, an employee for refusing to perform the
				employee’s duties if the employee has a reasonable apprehension that performing
				such duties would result in serious injury to, or serious impairment of the
				health of, the employee or other employees.
							(B)For purposes of subparagraph (A), the
				circumstances causing the employee’s good-faith belief that performing such
				duties would pose a safety or health hazard shall be of such a nature that a
				reasonable person, under the circumstances confronting the employee, would
				conclude that there is such a hazard. In order to qualify for protection under
				this paragraph, the employee, when practicable, shall have communicated or
				attempted to communicate the safety or health concern to the employer and have
				not received from the employer a response reasonably calculated to allay such
				concern.
							.
				(c)ProcedureSection
			 11(c) of such Act (29
			 U.S.C. 660(c)) is amended by striking paragraph (3) and
			 inserting the following:
					
						(3)ComplaintAny
				employee who believes that the employee has been discharged, disciplined, or
				otherwise discriminated against by any person in violation of paragraph (1) or
				(2) may seek relief for such violation by filing a complaint with the Secretary
				under paragraph (5).
						(4)Statute of
				limitations
							(A)In
				generalAn employee may take the action permitted by paragraph
				(3)(A) not later than 180 days after the later of—
								(i)the date on which
				an alleged violation of paragraph (1) or (2) occurs; or
								(ii)the date on which
				the employee knows or should reasonably have known that such alleged violation
				occurred.
								(B)Repeat
				violationExcept in cases when the employee has been discharged,
				a violation of paragraph (1) or (2) shall be considered to have occurred on the
				last date an alleged repeat violation occurred.
							(5)Investigation
							(A)In
				generalAn employee may, within the time period required under
				paragraph (4)(B), file a complaint with the
				Secretary alleging a violation of paragraph (1) or (2). If the complaint
				alleges a prima facie case, the Secretary shall conduct an investigation of the
				allegations in the complaint, which—
								(i)shall
				include—
									(I)interviewing the
				complainant;
									(II)providing the
				respondent an opportunity to—
										(aa)submit to the
				Secretary a written response to the complaint; and
										(bb)meet with the
				Secretary to present statements from witnesses or provide evidence; and
										(III)providing the
				complainant an opportunity to—
										(aa)receive any
				statements or evidence provided to the Secretary;
										(bb)meet with the
				Secretary; and
										(cc)rebut any
				statements or evidence; and
										(ii)may include
				issuing subpoenas for the purposes of such investigation.
								(B)DecisionNot later than 90 days after the filing of
				the complaint, the Secretary shall—
								(i)determine whether reasonable cause exists
				to believe that a violation of paragraph (1) or (2) has occurred; and
								(ii)issue a decision granting or denying
				relief.
								(6)Preliminary
				order following investigationIf, after completion of an
				investigation under
				paragraph (5)(A), the Secretary finds
				reasonable cause to believe that a violation of paragraph (1) or (2) has
				occurred, the Secretary shall issue a preliminary order providing relief
				authorized under
				paragraph (14) at the same time the Secretary
				issues a decision under
				paragraph (5)(B). If a de novo hearing is
				not requested within the time period required under
				paragraph (7)(A)(i), such preliminary order
				shall be deemed a final order of the Secretary and is not subject to judicial
				review.
						(7)Hearing
							(A)Request for
				hearing
								(i)In
				generalA de novo hearing on the record before an administrative
				law judge may be requested—
									(I)by the complainant or respondent within 30
				days after receiving notification of a decision granting or denying relief
				issued under
				paragraph (5)(B) or
				paragraph (6) respectively;
									(II)by the
				complainant within 30 days after the date the complaint is dismissed without
				investigation by the Secretary under
				paragraph (5)(A); or
									(III)by the complainant within 120 days after
				the date of filing the complaint, if the Secretary has not issued a decision
				under paragraph (5)(B).
									(ii)Reinstatement
				orderThe request for a
				hearing shall not operate to stay any preliminary reinstatement order issued
				under paragraph (6).
								(B)Procedures
								(i)In
				generalA hearing requested under this paragraph shall be
				conducted expeditiously and in accordance with rules established by the
				Secretary for hearings conducted by administrative law judges.
								(ii)Subpoenas;
				production of evidenceIn conducting any such hearing, the
				administrative law judge may issue subpoenas. The respondent or complainant may
				request the issuance of subpoenas that require the deposition of, or the
				attendance and testimony of, witnesses and the production of any evidence
				(including any books, papers, documents, or recordings) relating to the matter
				under consideration.
								(iii)DecisionThe
				administrative law judge shall issue a decision not later than 90 days after
				the date on which a hearing was requested under this paragraph and promptly
				notify, in writing, the parties and the Secretary of such decision, including
				the findings of fact and conclusions of law. If the administrative law judge
				finds that a violation of paragraph (1) or (2) has occurred, the judge shall
				issue an order for relief under
				paragraph (14). If review under paragraph (8)
				is not timely requested, such order shall be deemed a final order of the
				Secretary that is not subject to judicial review.
								(8)Administrative
				appeal
							(A)In
				generalNot later than 30
				days after the date of notification of a decision and order issued by an
				administrative law judge under
				paragraph (7), the complainant or respondent
				may file, with objections, an administrative appeal with an administrative
				review body designated by the Secretary under title IV of the Private Sector
				Whistleblower Protection Streamlining Act of 2012 (in this subsection referred
				to as the review board).
							(B)Standard of
				ReviewIn reviewing the
				decision and order of the administrative law judge, the review board shall
				affirm the decision and order if it is determined that the factual findings set
				forth therein are supported by substantial evidence and the decision and order
				are made in accordance with applicable law.
							(C)DecisionsIf
				the review board grants an administrative appeal, the review board shall issue
				a final decision and order affirming or reversing, in whole or in part, the
				decision under review by not later than 90 days after receipt of the
				administrative appeal. If it is determined that a violation of paragraph (1) or
				(2) has occurred, the review board shall issue a final decision and order
				providing relief authorized under paragraph (14). Such decision and order shall
				constitute final agency action with respect to the matter appealed.
							(9)Settlement in
				the Administrative Process
							(A)In
				generalAt any time before issuance of a final order, an
				investigation or proceeding under this subsection may be terminated on the
				basis of a settlement agreement entered into by the parties.
							(B)Public policy
				considerationsNeither the Secretary, an administrative law
				judge, nor the review board conducting a hearing under this subsection shall
				accept a settlement that contains conditions conflicting with the rights
				protected under this Act or that are contrary to public policy, including a
				restriction on a complainant’s right to future employment with employers other
				than the specific employers named in a complaint.
							(10)Inaction by the
				review board or administrative law judge
							(A)In
				generalThe complainant may bring a de novo action described in
				subparagraph (B) if—
								(i)an administrative
				law judge has not issued a decision and order within the 90-day time period
				required under
				paragraph (7)(B)(iii); or
								(ii)the review board
				has not issued a decision and order within the 90-day time period required
				under paragraph (8)(C).
								(B)De novo
				actionSuch de novo action may be brought at law or equity in the
				United States district court for the district where a violation of paragraph
				(1) or (2) allegedly occurred or where the complainant resided on the date of
				such alleged violation. The court shall have jurisdiction over such action
				without regard to the amount in controversy and to order appropriate relief
				under paragraph (14). Such action shall, at the request of either party to such
				action, be tried by the court with a jury.
							(11)Judicial
				review
							(A)Timely Appeal to
				the court of appealsAny
				party adversely affected or aggrieved by a final decision and order issued
				under this subsection may obtain review of such decision and order in the
				United States Court of Appeals for the circuit where the violation, with
				respect to which such final decision and order was issued, allegedly occurred
				or where the complainant resided on the date of such alleged violation. To
				obtain such review, a party shall file a petition for review not later than 60
				days after the final decision and order was issued. Such review shall conform
				to chapter 7 of title 5, United
				States Code. The commencement of proceedings under this subparagraph shall not,
				unless ordered by the court, operate as a stay of the final decision and
				order.
							(B)Limitation on
				collateral attackAn order and decision with respect to which
				review may be obtained under subparagraph (A) shall not be subject to judicial
				review in any criminal or other civil proceeding.
							(12)Enforcement of
				orderIf a respondent fails to comply with an order issued under
				this subsection, the Secretary or the complainant on whose behalf the order was
				issued may file a civil action for enforcement in the United States district
				court for the district in which the violation was found to occur to enforce
				such order. If both the Secretary and the complainant file such action, the
				action of the Secretary shall take precedence. The district court shall have
				jurisdiction to grant all appropriate relief described in paragraph
				(14).
						(13)Burdens of
				proof
							(A)Criteria for
				determinationIn making a determination or adjudicating a
				complaint pursuant to this subsection, the Secretary, administrative law judge,
				review board, or a court may determine that a violation of paragraph (1) or (2)
				has occurred only if the complainant demonstrates that any conduct described in
				paragraph (1) or (2) with respect to the complainant was a contributing factor
				in the adverse action alleged in the complaint.
							(B)ProhibitionNotwithstanding
				subparagraph (A), a decision or order that is favorable to the complainant
				shall not be issued in any administrative or judicial action pursuant to this
				subsection if the respondent demonstrates by clear and convincing evidence that
				the respondent would have taken the same adverse action in the absence of such
				conduct.
							(14)Relief
							(A)Order for
				reliefIf the Secretary, administrative law judge, review board,
				or a court determines that a violation of paragraph (1) or (2) has occurred,
				the Secretary or court, respectively, shall have jurisdiction to order all
				appropriate relief, including injunctive relief and compensatory and exemplary
				damages, including—
								(i)affirmative action
				to abate the violation;
								(ii)reinstatement
				without loss of position or seniority, and restoration of the terms, rights,
				conditions, and privileges associated with the complainant’s employment,
				including opportunities for promotions to positions with equivalent or better
				compensation for which the complainant is qualified;
								(iii)compensatory and
				consequential damages sufficient to make the complainant whole, (including back
				pay, prejudgment interest, and other damages);
								(iv)expungement of
				all warnings, reprimands, or derogatory references that have been placed in
				paper or electronic records or databases of any type relating to the actions by
				the complainant that gave rise to the unfavorable personnel action, and, at the
				complainant’s direction, transmission of a copy of the decision on the
				complaint to any person whom the complainant reasonably believes may have
				received such unfavorable information; and
								(v)notwithstanding section 9, civil penalties
				not to exceed $100,000, which may be assessed by the Secretary as part of a
				preliminary order or by the administrative law judge following a request by the
				Secretary.
								(B)Attorneys’ fees
				and costsIf the Secretary or
				an administrative law judge, review board, or court grants an order for relief
				under subparagraph (A), the Secretary, administrative law judge, review board,
				or court, respectively, shall assess, at the request of the employee against
				the employer—
								(i)reasonable
				attorneys’ fees; and
								(ii)costs (including
				expert witness fees) reasonably incurred, as determined by the Secretary,
				administrative law judge, review board, or court, respectively, in connection
				with bringing the complaint upon which the order was issued.
								(15) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(16)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any employee who exercises rights under any Federal or State law or
				common law, or under any collective bargaining agreement.
						(17)Election of
				venue
							(A)In
				generalAn employee of an employer who is located in a State that
				has a State plan approved under section 18 may file a complaint alleging a
				violation of paragraph (1) or (2) by such employer with—
								(i)the Secretary
				under paragraph (5); or
								(ii)a State plan
				administrator in such State.
								(B)ReferralsIf—
								(i)the Secretary
				receives a complaint pursuant to subparagraph (A)(i), the Secretary shall not
				refer such complaint to a State plan administrator for resolution; or
								(ii)a State plan
				administrator receives a complaint pursuant to subparagraph (A)(ii), the State
				plan administrator shall not refer such complaint to the Secretary for
				resolution.
								.
				(d)Relation to
			 enforcementSection 17(j) of such Act (29 U.S.C. 666) is
			 amended by inserting before the period the following: , including the
			 history of violations under section 11(c).
				(e)Effective
			 date
					(1)General
			 ruleExcept as provided in
			 paragraph (1), the amendments made by this section shall take effect not later
			 than 90 days after the date of the enactment of this Act.
					(2)Exception for
			 States and Political SubdivisionsNotwithstanding paragraph (1), a State that
			 has a State plan approved under section 18 of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 667) shall amend its State plan to conform with
			 the requirements of the amendments made by this section not later than 12
			 months after the date of enactment of this Act, except that if the State’s
			 legislature is not in session during the 12-month period beginning on the date
			 of the enactment of this Act, the Secretary of Labor may extend the period for
			 the State to make such amendments to its State plan by not more than 12 months.
			 Such amendments to the State plan shall take effect not later than 90 days
			 after the adoption of such amendments by such State.
					302.Federal Mine
			 Safety and Health ActSection
			 105(c) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 815(c)) is
			 amended to read as follows:
				
					(c)Protection from
				retaliation
						(1)Retaliation
				prohibited
							(A)Retaliation for
				complaint or testimonyNo
				person shall discharge or in any manner discriminate against or cause to be
				discharged or cause discrimination against or otherwise interfere with the
				exercise of the statutory rights of any miner or other employee of an operator,
				representative of miners, or applicant for employment (including the spouse,
				sibling, child, or parent of such miner or employee, if such individual is
				employed or is applying for employment at a mine under the control of the
				operator), because—
								(i)such miner or
				other employee, representative, or applicant for employment—
									(I)has filed or made
				a complaint, is about to file or make a complaint (or is perceived to have
				filed or be about to file such a complaint), including a complaint notifying
				the operator or the operator’s agent, or the representative of the miners at
				the coal or other mine of an alleged danger or safety or health violation in a
				coal or other mine;
									(II)instituted or caused to be instituted, or
				is about to institute or cause to be instituted (or is perceived to have
				instituted or be about to institute such a complaint), any proceeding under or
				related to this Act or has testified or is about to testify in any such
				proceeding or because of the exercise by such miner or other employee,
				representative, or applicant for employment on behalf of him or herself or
				others of any right afforded by this Act, or has reported any injury or illness
				to an operator, or agent;
									(III)has testified or is about to testify before
				Congress or any Federal or State proceeding related to safety or health in a
				coal or other mine; or
									(IV)refused to violate any provision of this
				Act, including any mandatory health and safety standard or regulation;
				or
									(ii)such miner is the subject of medical
				evaluations and potential transfer under a standard published pursuant to
				section 101.
								(B)Retaliation for
				refusal to perform duties
								(i)In
				generalNo person shall
				discharge or in any manner discriminate against a miner or other employee of an
				operator for refusing to perform the miner’s or other employee’s duties if the
				miner or other employee has a good-faith and reasonable belief that performing
				such duties would pose a safety or health hazard to the miner or other employee
				or to any other miner or employee.
								(ii)StandardFor
				purposes of clause (i), the circumstances causing the miner’s or other
				employee’s good-faith belief that performing such duties would pose a safety or
				health hazard shall be of such a nature that a reasonable person, under the
				circumstances confronting the miner or other employee, would conclude that
				there is such a hazard. In order to qualify for protection under this
				paragraph, the miner or other employee, when practicable, shall have
				communicated or attempted to communicate the safety or health concern to the
				operator and have not received from the operator a response reasonably
				calculated to allay such concern.
								(2)ComplaintAny miner or other employee or
				representative of miners or applicant for employment who believes that he or
				she has been discharged, disciplined, or otherwise discriminated against by any
				person in violation of
				paragraph (1) may file a complaint with the
				Secretary alleging such discrimination not later than 180 days after the later
				of—
							(A)the last date on
				which an alleged violation of
				paragraph (1) occurs; or
							(B)the date on which
				the miner or other employee or representative knows or should reasonably have
				known that such alleged violation occurred, or in the case of a violation that
				is a repeated violation, the last date on which the whistleblower knows or
				should reasonably have known that such violation occurred.
							(3)Investigation
				and hearing
							(A)Commencement of
				investigation and initial determinationUpon receipt of such complaint, the
				Secretary shall forward a copy of the complaint to the respondent, and shall
				commence an investigation within 15 days of the Secretary’s receipt of the
				complaint, and, as soon as practicable after commencing such investigation,
				make the determination required under subparagraph (B) regarding the
				reinstatement of the miner or other employee.
							(B)ReinstatementIf
				the Secretary finds that such complaint was not frivolously brought, the
				Commission, on an expedited basis upon application of the Secretary, shall
				order the immediate reinstatement of the miner or other employee until there
				has been a final Commission order disposing of the underlying complaint of the
				miner or other employee. If either the Secretary or the miner or other employee
				pursues the underlying complaint, such reinstatement shall remain in effect
				until the Commission has disposed of such complaint on the merits, regardless
				of whether the Secretary pursues such complaint by filing a complaint under
				subparagraph (D) or the miner or other employee pursues such complaint by
				filing an action under paragraph (4). If neither the Secretary nor the miner or
				other employee pursues the underlying complaint within the periods specified in
				paragraph (4), such reinstatement shall remain in effect until such time as the
				Commission may, upon motion of the operator and after providing notice and an
				opportunity to be heard to the parties, vacate such complaint for failure to
				prosecute.
							(C)InvestigationSuch
				investigation shall include interviewing the complainant and—
								(i)providing the
				respondent an opportunity to submit to the Secretary a written response to the
				complaint and to present statements from witnesses or provide evidence;
				and
								(ii)providing the complainant an opportunity to
				receive any statements or evidence provided to the Secretary and to provide
				additional information or evidence, or rebut any statements or evidence.
								(D)Action by the
				SecretaryIf, upon such investigation, the Secretary determines
				that the provisions of this subsection have been violated, the Secretary shall
				immediately file a complaint with the Commission, with service upon the alleged
				violator and the miner or other employee, applicant for employment, and
				representative of miners alleging such discrimination or interference and
				propose an order granting appropriate relief.
							(E)Action of the
				CommissionThe Commission
				shall afford an opportunity for a hearing on the record (in accordance with
				section 554 of title 5, United States Code, but without regard to subsection
				(a)(3) of such section) and thereafter shall issue an order, based upon
				findings of fact, affirming, modifying, or vacating the Secretary’s proposed
				order, or directing other appropriate relief. Such order shall become final 30
				days after its issuance. The complaining miner or other employee,
				representative, or applicant for employment may present additional evidence on
				his or her own behalf during any hearing held pursuant to this
				paragraph.
							(F)ReliefThe
				Commission shall have authority in such proceedings to require a person
				committing a violation of this subsection to take such affirmative action to
				abate the violation and prescribe a remedy as the Commission considers
				appropriate, including—
								(i)the rehiring or reinstatement of the miner
				or other employee with back pay and interest and without loss of position or
				seniority, and restoration of the terms, rights, conditions, and privileges
				associated with the complainant’s employment;
								(ii)any other
				compensatory and consequential damages sufficient to make the complainant
				whole, and exemplary damages where appropriate; and
								(iii)expungement of all warnings, reprimands, or
				derogatory references that have been placed in paper or electronic records or
				databases of any type relating to the actions by the complainant that gave rise
				to the unfavorable personnel action, and, at the complainant’s direction,
				transmission of a copy of the decision on the complaint to any person whom the
				complainant reasonably believes may have received such unfavorable
				information.
								(4)Notice to and
				action of complainant
							(A)Notice to
				complainantNot later than 90 days of the receipt of a complaint
				filed under paragraph (2), the Secretary shall notify, in writing, the miner or
				other employee, applicant for employment, or representative of miners of his
				determination whether a violation has occurred.
							(B)Action of
				complainantIf the Secretary, upon investigation, determines that
				the provisions of this subsection have not been violated, the complainant shall
				have the right, within 30 days after receiving notice of the Secretary’s
				determination, to file an action in his or her own behalf before the
				Commission, charging discrimination or interference in violation of
				paragraph (1).
							(C)Hearing and
				decisionThe Commission shall afford an opportunity for a hearing
				on the record (in accordance with section 554 of title 5, United States Code,
				but without regard to subsection (a)(3) of such section), and thereafter shall
				issue an order, based upon findings of fact, dismissing or sustaining the
				complainant’s charges and, if the charges are sustained, granting such relief
				as it deems appropriate as described in
				paragraph (3)(D). Such order shall
				become final 30 days after its issuance.
							(5)Burden of
				proofIn adjudicating a complaint pursuant to this subsection,
				the Commission may determine that a violation of
				paragraph (1) has occurred only if the
				complainant demonstrates that any conduct described in
				paragraph (1) with respect to the
				complainant was a contributing factor in the adverse action alleged in the
				complaint. A decision or order that is favorable to the complainant shall not
				be issued pursuant to this subsection if the respondent demonstrates by clear
				and convincing evidence that the respondent would have taken the same adverse
				action in the absence of such conduct.
						(6)Attorneys’
				feesWhenever an order is
				issued sustaining the complainant’s charges under this subsection, a sum equal
				to the aggregate amount of all costs and expenses, including attorney’s fees,
				as determined by the Commission to have been reasonably incurred by the
				complainant for, or in connection with, the institution and prosecution of such
				proceedings shall be assessed against the person committing such violation. The
				Commission shall determine whether such costs and expenses were reasonably
				incurred by the complainant without reference to whether the Secretary also
				participated in the proceeding.
						(7) Expedited
				proceedings; Judicial reviewProceedings under this subsection
				shall be expedited by the Secretary and the Commission. Any order issued by the
				Commission under this subsection shall be subject to judicial review in
				accordance with section 106. Violations by any person of
				paragraph (1) shall be subject to the
				provisions of sections 108 and 110(a)(4).
						(8) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(9)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any employee who exercises rights under any Federal or State law or
				common law, or under any collective bargaining
				agreement.
						.
			303.Amendment to
			 title 18 provisions related to the Sarbanes-Oxley Act of 2002Section 1514A(a) of title 18, United States
			 Code, is amended by inserting , whether employed inside or outside the
			 United States, after any other manner discriminate against an
			 employee.
			304.Energy
			 Reorganization Act of 1974Section 211(a)(2) of the Energy
			 Reorganization Act of 1974 (42 U.S.C. 5851(a)(2)) is amended by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively, and
			 inserting after subparagraph (E) the following:
				
					(F)a Federal agency to the extent such agency
				is a licensee or applicant for a license under subparagraph (A) or
				(B);
					.
			IVAdministrative
			 Review Board
			401.Administrative
			 Review Board
				(a)EstablishmentNot later than 90 days after the date of
			 enactment of this Act, there is established an Administrative Review Board (in
			 this section referred to as the Board) within the Department of
			 Labor which shall be composed of 5 members appointed by the Secretary, not more
			 than 3 of whom may be adherents of the same political party. No member of the
			 Board may hold another office or position in the Government of the United
			 States, except as otherwise provided by law or at the direction of the
			 Secretary.
				(b)AppointmentThe
			 members of the Board shall be individuals who, by ability, background,
			 training, or experience are especially qualified to carry out the functions of
			 the Board. The Secretary shall appoint these members in consultation with the
			 Chairs and Ranking Members of the House Committee on Education and the
			 Workforce and the Senate Committee on Health, Education, Labor, and Pensions.
				(c)Quorum;
			 PanelsFor the purposes of carrying out its functions under this
			 Act and any other area in which the Secretary delegates his or her authority, 3
			 members of the Board shall constitute a quorum and official actions can be
			 taken only on the affirmative vote of 2 members. The Board may delegate its
			 authority to panels comprised of three members of the Board. Any party
			 aggrieved by a decision of a panel of the Board may, within 10 days after the
			 date of entry of the decision, petition the full Board for review of the
			 panel's decision. Upon an affirmative vote of the majority of the Board, the
			 petition for hearing by the full Board shall be granted.
				(d)Terms of office;
			 filling vacancies; removal
					(1)TermsEach
			 member shall be appointed to a single 5-year term, which shall be staggered so
			 that no more than one vacancy is scheduled per year. The initial 5 members
			 shall be appointed to terms of the following lengths: 1 year, 2 years, 3 years,
			 4 years, and 5 years.
					(2)VacanciesA
			 member appointed to fill a vacancy occurring before the end of a term of office
			 for the member’s predecessor serves for the remainder of that term. Any
			 appointment is subject to the terms of subsection (b). A member appointed
			 initially to a 5-year term, may not be reappointed to another 5-year term, but
			 members appointed to fill a vacancy may be appointed to their own full 5-year
			 term. Upon expiration of his or her term, the member may continue to serve
			 until a successor is appointed and has qualified, except that such member may
			 not continue to serve for more than one year after the date on which his or her
			 term expired.
					(3)RemovalA
			 member may be removed by the Secretary only for inefficiency, neglect of duty,
			 or malfeasance in office.
					(e)Chair and vice
			 chairThe Secretary of Labor shall from time to time appoint one
			 of the members of the Board as Chair of the Board. The Chair is the chief
			 executive and administrative officer of the Board, and shall have the authority
			 to exercise all administrative functions necessary to operate the Board. The
			 Secretary of Labor shall from time to time designate one of the members of the
			 Board as Vice Chair of the Board, with such duties and responsibilities as the
			 Secretary shall prescribe. During the absence or disability of the Chair, or
			 when the office of Chair is vacant, the Vice Chair shall perform the functions
			 vested in the Chair. During the absence or disability of both the Chair and
			 Vice Chair, the Secretary shall designate one of the remaining Board members to
			 perform the functions vested in the Chair and Vice Chair.
				(f)Jurisdiction and
			 authority
					(1)In
			 generalThe Board shall have jurisdiction and authority to decide
			 appeals from administrative decisions and issue final agency decisions on
			 behalf of the Secretary of Labor with respect to all matters delegated or
			 prescribed by order of the Secretary of Labor or pursuant to any other law,
			 rule, or regulation.
					(2)SupersedureThe
			 Board shall supersede in function and authority the Administrative Review Board
			 established by the Secretary of Labor pursuant to the Secretary’s order 1–2000
			 (67 Fed. Reg. 64272) effective 90 days after the date of the enactment of this
			 Act.
					(g)PayThe members of the Board shall receive
			 compensation not to exceed level III of the Executive Schedule.
				
